PER CURIAM.
Appellees State of Texas, State Board of Education, State Commissioner of Education and Central Education Agency, joined by appellant Texas State Teachers Association, have filed a motion requesting this Court to certify questions in this appeal to the Supreme Court. The parties urge that, due to the shortness of time before the June 30, 1986, deadline imposed by Tex.Educ.Code § 13.047, the questions should be certified even in the absence of a tentative opinion from this Court in the cause. We will overrule the motion to certify.
Texas R.Civ.P.Ann. 466 requires:
All cases certified to the Supreme Court under Rule 461 shall be accompanied by a proposed or tentative opinion of the Court of Appeals, which proposed or tentative opinion shall set forth the views and tentative opinion of the Court of Appeals on the questions certified.
Rule 466 is couched in mandatory terms, and leaves this Court no discretion to certify questions in the absence of a proposed or tentative opinion.
This Court has made, and will continue to make, every effort to expedite this appeal. On April 2, 1986, we granted appellant’s motion to expedite the appeal. Pursuant to that order, we accelerated the briefing schedule of the parties. On May 14, 1986, we granted late requests for oral argument by appellant Texas State Teachers Association and by appellant Fight for Right, Inc. Pursuant to that order, we set the cause out of order for June 11, 1986.
This Court has determined that its consideration of this appeal will be aided by the oral argument scheduled for June 11. Because oral argument is scheduled in the very near future, and because this Court is not at liberty to certify questions to the Supreme Court in the absence of a tentative opinion, the motion to certify is overruled.
EARL W. SMITH, J., not participating.